Citation Nr: 0124992	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  This appeal arises from a March 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Paul, Minnesota Debt Management Center (DMC), which denied 
the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits on the basis that 
the request was not filed in a timely manner.


REMAND

Review of the veteran's claims file shows that he was 
scheduled for a travel Board hearing in July 2001.  On the 
day of the hearing, the veteran's representative contacted 
the RO in writing and requested a new hearing date, stating 
that the veteran's hip and leg disabilities prevented him 
from attending the hearing.  The veteran's representative 
requested that the veteran be scheduled for "the next BVA 
Video Conference or Travel Board Hearing."  The RO did not 
respond to this request.

The Board finds that the veteran has good cause for 
requesting the rescheduling of his hearing.  See 38 C.F.R. § 
20.702(c)(2) (2001).  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

The RO should arrange for the veteran to 
appear at a hearing at the RO before a 
member of the Board (appearing either in 
person or via videoconference) at the 
earliest available opportunity.  Unless 
the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held; thereafter, the 
claims file should be returned to the 
Board in accordance with the current 
applicable procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

